Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 10/28/2020.

Terminal Disclaimer

The terminal disclaimer filed on 01/28/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Linh-Han Hoang Nguyen on 01/28/2022.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

Claim 1. (Currently Amended) A system comprising:	a processor;	memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising:	receiving, via an input device of a user interface, content for an electronic message comprising a scene identifier for a graphic, wherein the electronic message includes a UNICODE character;	retrieving a user identifier for a user associated with the system;	generating a customized graphic based on the scene identifier and the user identifier, the customized graphic comprising an avatar that is personalized based on the user identifier and mimics an expression associated with the scene identifier or interacts with an element associated with the scene identifier; and	causing the customized graphic to be displayed within the electronic message by a display screen.

Claim 9.  (Currently Amended) A computer-implemented method comprising:	receiving, by a processor via an input device, an electronic message comprising a scene identifier for a graphic, wherein the electronic message includes a UNICODE character;	retrieving a user identifier for a user associated with the computer system;	generating a customized graphic based on the scene identifier and the user identifier, the 

Claim 17. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising:	receiving, by the computer system via an input device, an electronic message comprising a scene identifier for a graphic, wherein the electronic messages includes a UNICODE character;	retrieving a user identifier for a user associated with the computer system;	generating a customized graphic based on the scene identifier and the user identifier, wherein the customized graphic comprises an avatar that is personalized based on the user identifier and mimics an expression associated with the scene identifier or interacts with an element associated with the scene identifier; and	causing the customized graphic to be displayed within the electronic message by a display screen.

Allowance

Claims (1-8), (9-16, 21-22) and (17-20) are allowable.

Reason for Allowance

The cited arts of record, by Blackstock et al. US Patent Application Publication US 20140160149 A1 (hereinafter Blackstock) in view of Patel, US Patent Application publication US 20170308290 A1 (hereinafter Patel) and further in view of Sa et al. US Patent Application Publication US 20160179967 A1 (hereinafter Sa) and further in view of Evans et al. US Patent Application Publication US 20110202598 A1 hereinafter (hereinafter Evans) teach generating a graphic for an emoji.
Claims (1-8), (9-16, 21-22) and (17-20) are allowable. Independent claims 1, 9 and 17 are allowable because the cited arts of record, Blackstock et al. US Patent Application Publication US 20140160149 A1 (hereinafter Blackstock) in view of Patel, US Patent Application publication US 20170308290 A1 (hereinafter Patel) and further in view of Sa et al. US Patent Application Publication US 20160179967 A1 (hereinafter Sa) and further in view of Evans et al. US Patent Application Publication US 20110202598 A1 hereinafter (hereinafter Evans) do not explicitly disclose, teach, or suggest the claimed limitations of:
receiving, via an input device of a user interface, content for an electronic message comprising a scene identifier for a graphic, wherein the electronic message includes a UNICODE character;	retrieving a user identifier for a user associated with the system;	generating a customized graphic based on the scene identifier and the user identifier, the customized graphic comprising an avatar that is personalized based on the user identifier and mimics an expression associated with the scene identifier or interacts with an element associated with the scene identifier; and	causing the customized graphic to be displayed within the electronic message by a display screen.
In combination with all other features in the claim).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144